department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c oct -uniform issue list sith mite legend taxpayer a banka bankb amount c dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira with bank a during the interest she was receiving from bank a decreased significantly she found a better interest rate with bank b and decided to close the ira with bank a and open a new ira with bank b on date taxpayer a received a check from bank a for the full amount of her ira which was amount c on that same day taxpayer a took the check she had just received to bank b to open the new ira she met with an officer of bank b and told her that she had just closed her ira with bank a and wanted to open a new ira with bank b the officer opened a new account and deposited the check into the account however contrary to taxpayer a’s instructions bank page of b opened a non-retirement certificate of deposit taxpayer a discovered the error when she met with her accountant to prepare her taxes for - based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount c because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if_ i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page of sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a mistake on the part of bank b failing to complete the transaction as instructed by taxpayer a and indicates that taxpayer a could not reasonably satisfy the requirement that amount c be deposited in an ira within days of the distribution from the ira held with bank a the failure to deposit amount c into a rollover ira within the 60-day period was beyond the reasonable control of taxpayer a and the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c taxpayer ais granted a period of days from the issuance of this ruling letter to contribute amount c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to -such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited as precedent page of if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t sincerely yours lances vs frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose - -
